On Motions for Clarification and Rehearing and for Recall of Mandate and Stay of Reissuance of Mandate
ORDER
On consideration of the petitions for clarification and for rehearing and of the motions for recall of mandate and for stay of reissuance of mandate, it is
Ordered by the Court that the aforesaid petition for clarification is granted and the remaining motions are denied in accord with the Per Curiam opinion of this Court attached hereto, to be published at a later date.
PER CURIAM:
Intervenor Natural Gas Pipe Line Company of America, in an emergency motion, has petitioned this court to clarify the opinion and order in the above captioned case, and to direct the Federal Power Commission on remand to allocate equitably the remaining supplies of natural gas in the La Gloria Field pending final disposition. It has also filed a petition for rehearing, a motion for recall of mandate and for stay of reissuance of mandate pending action on petition for rehearing. We clarify the opinion and order as hereinafter set forth but decline to enter any further directive to the Federal Power Commission.
The language of the opinion and order “the parties are restored to the status quo ante,” as amplified by note 15, means that all parties are now restored to the respective daily volumes of natural gas *7to which they would have been entitled absent the grant of abandonment,
with respect to p. 1330, footnote 15 is stricken and the following is inserted in lieu thereof:
15 Delivery of the daily volumes of natural gas to which Transco is entitled under the status quo ante shall be restored as quickly as possible.
The petition for rehearing, the motion to recall mandate and for stay of reissuance of mandate pending action on petition for rehearing are all denied.
Judgment accordingly.